Citation Nr: 0929082	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome and chondromalacia patella, residual 
left knee injury. 

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome and chondromalacia patella, right 
knee.

3.  Entitlement to an initial compensable rating for lateral 
instability, patellofemoral syndrome and chondromalacia 
patella, right knee, prior to August 4, 2008, and an initial 
rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to 
August 1991.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which in relevant part, assigned a 10 percent 
rating for the left knee disability, effective April 19, 
2004, and granted service connection for the right knee 
disability as secondary to the left knee disability, rated as 
10 percent disabling, effective April 19, 2004.  

During the pendency of the appeal, in October 2008, the RO 
assigned a separate 10 percent rating for lateral instability 
in the right knee, effective August 4, 2008.  Since the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board, and 
the issues before the Board are as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (Because the 
Veteran appealed the RO's determination at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found -a practice known as 
"staged" ratings).  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In March 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.



FINDINGS OF FACT

1.  Throughout the rating period of appeal, the Veteran's 
left knee disability has been productive of painful motion, 
but he exhibits full extension and no worse than 130 degrees 
of flexion, and has no recurrent subluxation, instability, or 
genu recurvatum with weakness or abnormal weight bearing. 

2.  Throughout the rating period on appeal, the Veteran's 
right knee disability has been productive of painful motion; 
but he exhibits full range of motion and no worse than 130 
degrees of flexion, and has no genu recurvatum with weakness 
or abnormal weight bearing.

3.  The Veteran's right knee disability was not productive of 
any subluxation prior to August 4, 2008 and has been 
productive of no more than a slight impairment thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for painful motion of patellofemoral syndrome and 
chondromalacia patella, residual left knee injury, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code (DC) 5260 (2008).

2.  The criteria for the assignment of a rating in excess of 
10 percent for painful motion of patellofemoral syndrome and 
chondromalacia patella, right knee, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, DC 
5260 (2008).

3.  The criteria for a compensable evaluation for service-
connected lateral instability, patellofemoral syndrome and 
chondromalacia patella, right knee, prior to August 4, 2008 
have not been met.  38 U.S.C.A. § 1155 (West 2002);                    
38 C.F.R. §§ 4.1, 4.7, 4.71a, DC 5257 (2008).

4.  From August 4, 2008, the criteria for a rating in excess 
of 10 percent, for lateral instability, patellofemoral 
syndrome and chondromalacia patella, right knee, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disorder in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As with the Veteran's left knee disability increased rating 
claim, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Regarding the Veteran's appeal of the initial disability 
rating (10 percent) assigned for service-connected right knee 
disability, the claim requires consideration of the entire 
time period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 5003 [arthritis, degenerative (hypertrophic 
or osteoarthritis)] evaluates disabilities based on the 
degree of limitation of motion under the appropriate 
Diagnostic Codes, in this case, Diagnostic Code 5260 for 
flexion of the knee and Diagnostic Code 5261 for limitation 
of extension of the knee.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.       
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

DC 5260 provides a noncompensable rating when flexion is 
limited to 60 degrees, a 10 percent evaluation when flexion 
is limited to 45 degrees, and a 20 percent evaluation when 
flexion is limited to 30 degrees.  DC 5261 sets forth a 
noncompensable evaluation when extension is limited to 5 
degrees, a 10 percent evaluation when extension is limited to 
10 degrees, and a 20 percent evaluation when extension is 
limited to 15 degrees.  

For recurrent subluxation or lateral instability of the knee, 
DC 5257 provides a 10 percent rating for slight impairment; a 
20 percent rating for moderate impairment; and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a, DC 5257.

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59. 

The Board notes that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a Veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that higher ratings are warranted for 
his service-connected knee disabilities.

Historically, service medical records indicate that the 
Veteran sustained an injury to his left knee in approximately 
November 1988.  In 1992 service connection for a left knee 
disability was granted and rated as noncompensable.  The 
Veteran claims that his service-connected knee disability has 
increased in severity, and filed an informal claim for an 
increased rating in April 2004.  As previously noted, by 
rating decision dated January 2005, the RO rated the left 
knee disability as 10 percent disabling, effective April 19, 
2004, and granted service connection for the right knee 
disability as secondary to the left knee disability, rated as 
10 percent disabling.  According to an October 2008 rating 
decision, the RO rated the right knee disability an 
additional 10 percent disabling because of subluxation and 
lateral instability, effective August 4, 2008. 

A review of the record reveals that a higher rating is not 
warranted for either knee.  With respect to Diagnostic Code 
5260, the Board does not find that higher evaluations are 
warranted.  Regarding both knees, at the QTC Medical Services 
(QTC) examinations in 2004, 2008, and 2009, the Veteran had 
flexion of 140 degrees and extension of zero degrees.  The 
2004 examinations also noted that pain occurs at 130 degrees.  
Pain was noted to occur at 130 degrees in the left knee also 
in the 2008 examination.  Flexion has not been limited to 30 
degrees or less such that 20 percent evaluations would be 
assigned.  Additionally, the 2008 and 2009 QTC Medical 
Services (QTC) examinations revealed no signs of edema, 
effusion, weakness, redness, heat, or guarding of movement.  
Accordingly, the evidence does not establish that a higher 
evaluation is warranted under this diagnostic code. 

A higher evaluation under Diagnostic Code 5261 is not 
warranted because extension has not been limited to 15 
degrees or more, such that assignment of 20 percent 
evaluations would be warranted.  Repeated examinations have 
shown full extension to zero degrees throughout the course of 
the claims. 

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In the present case, the evidence of record reveals 
complaints and objective findings of left knee pain, and pain 
was noted to have a functional impact in the 2004 and 2008 
examinations.  The record also reveals complaints of 
weakness, stiffness, swelling, giving way, fatigability, and 
lack of endurance.  However, the Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  The 2004, 2008, and 2009 QTC examinations 
indicated that range of motion was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Even when considering the Veteran's 
complaints of pain, the criteria for the higher rating based 
on the Veteran's range of motion for the knees are not met.  

The Board notes that separate ratings may be assigned for 
knee disabilities under DCs 5257 and 5003 where there is 
recurrent subluxation or lateral instability in addition to 
X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 
and VAOPGCREC 9- 98.  Both opinions appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  While the Veteran has 
documented left knee pain with activity and findings 
suggestive of degenerative changes in the form of posterior 
spurring of the patella and areas of calcification, the 
evidence does not, establish that he has separate 
manifestations of recurrent subluxation or lateral 
instability warranting a separate compensable evaluation 
under DC 5257.  In fact, clinical findings consistently show 
that there is no objective evidence of recurrent instability 
or subluxation.  The June 2004 QTC examiner noted that the 
Drawer test and McMurray test were both within normal limits.  
The Board notes that the August 2008 QTC examination noted a 
finding of slight subluxation.  However, the Veteran has not 
had recurrent subluxation or lateral instability as the 2008 
and 2009 QTC examiner has noted that the anterior and 
posterior cruciate ligaments and medial and lateral 
collateral ligaments stability tests were within normal 
limits.  The medial and lateral meniscus test of the left 
knee was also within normal limits.  Thus a separate 
evaluation is not due here for left knee subluxation.  

Regarding the right knee, slight subluxation has not been 
shown prior to or since the August 2008 QTC examination.  
Specifically, the June 2004 QTC examiner noted that the 
Drawer test and McMurray test were both within normal limits.  
Moreover, as with the left knee, the 2008 and 2009 QTC 
examiner has noted that the anterior and posterior cruciate 
ligaments and medial and lateral collateral ligaments 
stability tests were within normal limits.  The medial and 
lateral meniscus test of the right knee was also within 
normal limits.  Thus a compensable rating for lateral 
instability is not warranted prior to August 2008.  Since 
then, the knee impairment has been no more than slight.  
Thus, the Board finds that as of August 2008, clinical 
findings support an evaluation of 10 percent, and no higher, 
because the next higher, 20 percent, evaluation is 
appropriate for moderate lateral instability.  

The Board has also considered other knee-related diagnostic 
codes to determine if any would result in higher or 
additional separate ratings than that already assigned, but 
finds none.  Diagnostic Code 5256 is inapt because there is 
no medical evidence of any ankylosis associated with the 
Veteran's knee disability, including with consideration of 
additional functional impairment due to pain and repetitive 
use.  Diagnostic Code 5259 is inapt because there is no 
medical evidence of removal of semilunar cartilage.  There is 
also no medical evidence of nonunion or malunion of the tibia 
or fibula thereby negating the application of Diagnostic Code 
5262.

X-ray studies do not support a separate 20 percent rating 
based on DC 5258, which requires the presence of dislocated 
cartilage with locking, pain, and effusion.  Although the 
2008 QTC examination revealed locking pain and crepitus and a 
2008 MRI revealed joint effusion in both knees, at no point 
during the relevant period has diagnostic testing shown 
dislocated cartilage.  There was no showing of dislocated 
cartilage noted, nor were any dislocations found in the 2004, 
2008, and 2009 QTC examinations.  Thus, DC 5258 does not 
provide an avenue for a separate or higher rating in this 
case. 

Additionally, the Board has considered a rating under 
Diagnostic Code 5263, pertaining to genu recurvatum.  To 
warrant a 10 percent rating (the only rating available) under 
Diagnostic Code 5263, it must be objectively demonstrated 
that there is genu recurvatum present with weakness and 
insecurity in weight bearing.  In June 2004, the QTC examiner 
noted evidence of abnormal weight bearing, but genu 
recurvatum was not reported at that time.  According to 
various VA treatment reports, beginning in November 2006, 
genu recurvatum has been noted bilaterally; however, no 
weakness or insecurity on weight bearing was reported.  The 
August 2008 and April 2009 QTC examiner found no genu 
recurvatum.  Furthermore, the April 2009 and August 2008 QTC 
examinations did not reveal any signs of abnormal weight 
bearing or breakdown, callosities or any unusual shoe wear 
pattern.  Therefore, a separate 10 percent rating under 
Diagnostic Code 5263 is not warranted.

The Veteran is competent to report his symptoms.  See Layno 
v. Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted his service-connected knee disabilities warrant more 
than a 10 percent evaluation, the Board finds that the 
medical examinations and opinions do not establish that the 
Veteran has any more than slight functional impairment of the 
either knee.

Finally, upon reviewing the longitudinal record in this case, 
the Board finds that except as already set forth a staged 
rating is not warranted.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's left knee and right knee disabilities.  
In this regard, the Board finds that there has been no 
showing by the Veteran that the service-connected 
disabilities have necessitated frequent periods of 
hospitalization or resulted in marked interference with 
employment.  While the Veteran's service-connected knee 
disabilities have shown to affect the Veteran's employment by 
limiting standing and walking, and that he is unable to 
squat; the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
disability ratings are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown , 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons and bases expressed above, the Board 
concludes that a disability evaluation in excess of 10 
percent for painful motion of the left knee is not warranted 
and a disability evaluation in excess of 10 percent for 
painful motion of the right knee is not warranted.  Flexion 
has not been limited to 30 degrees and extension has not been 
limited to 15 degrees.  Furthermore, an initial compensable 
rating for lateral instability of the right knee prior to 
August 4, 2008, and a rating in excess of 10 percent 
thereafter is not warranted.  Specifically, there is no 
instability of the right knee prior to August 4, 2008, and 
there is only a slight limitation shown thereafter.  

The preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002). The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
2004, before the original adjudication of the claims.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection and increased rating, as well as what information 
and evidence must be provided by the Veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in April 2008.  The Board 
finds that the VCAA letter dated in July 2008 satisfied the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The claim was readjudicated in October 2008 and May 
2009.  The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained. 
 Examinations were performed under contract for VA by QTC in 
2004, 2008, and 2009 in order to obtain medical evidence as 
to the extent of the claimed disabilities.  VA treatment 
records dated from June 2003 to May 2009 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for painful motion of 
patellofemoral syndrome and chondromalacia patella, residual 
left knee injury, is denied.  

A rating in excess of 10 percent for painful motion of 
patellofemoral syndrome and chondromalacia patella, right 
knee is denied. 

A compensable rating for lateral instability, patellofemoral 
syndrome and chondromalacia patella, right knee, prior to 
August 4, 2008 is denied.




A rating in excess of 10 percent for lateral instability, 
patellofemoral syndrome and chondromalacia patella, right 
knee, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


